In an action to declare unconstitutional a zoning ordinance insofar as it restricts appellant’s property to the uses permitted in a “B Residence District ”, to declare illegal and arbitrary a denial by the town board on September 15, 1953, of a requested change of zone, and to enjoin respondents from operating an incinerator, the appeal is from a judgment dismissing the complaint on the merits. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.